UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 1, 2007 International Star, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-28861 86-0876846 (Commission File Number) (IRS Employer Identification No.) 1818 Marshall Street Shreveport, Louisiana 71101 318-464-8687 (Address and telephone number of principal executive offices and place of business) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) International Star, Inc. (“we”, “us” or “our company”) files this report on Form 8-K to report the following: Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On August 1, 2007, we were notified by Mr. Joseph E. Therrell, Jr., who was then the Acting President, Acting Treasurer/Chief Executive Officer and a director of our company, that he was resigning as Acting President and director of our Company, effective immediately.Mr. Therrell was not serving on any committee of our Board of Directors at the time he tendered his resignation. SIGNATURES: Pursuant to the requirement of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. International Star, Inc. Dated: August 6, 2007 /s/Jacqulyn B. Wine By: Jacqulyn B. Wine Its: Secretary
